Citation Nr: 1025654	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  96-49 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
lumbosacral strain, prior to May 27, 2003.

2.  Entitlement to a rating in excess of 20 percent for 
lumbosacral strain, from May 27, 2003.

3.  Entitlement to an initial rating in excess of 10 percent for 
ventral hernia, status post colostomy takedown, from August 1, 
1994, to February 13, 1995.

4.  Entitlement to a compensable rating for ventral hernia, 
status post colostomy takedown, from April 1, 1995, to December 
19, 1999.

5.  Entitlement to a rating in excess of 40 percent for ventral 
hernia, status post colostomy takedown, from December 20, 1999, 
to July 20, 2003.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to July 1969 
and from July 1970 to November 1975.

This appeal to the Board of Veterans' Appeals (Board) arises from 
August 1994 and July 1995 rating decisions of the Winston-Salem, 
North Carolina, Department of Veterans Affairs (VA) regional 
office (RO).

In the August 1994 rating decision, the RO, inter alia, denied 
the Veteran's claim of a rating in excess of 10 percent for 
lumbosacral strain.  In March 1995, the Veteran filed a notice of 
disagreement (NOD) with the August 1994 rating decision.  A 
statement of the case was issued in September 1995.  The Veteran 
filed a substantive appeal (via a VA Form 9, Appeal to the Board 
of Veterans' Appeals) in October 1996.  In a March 2004 rating 
decision, the RO, inter alia, increased the Veteran's rating for 
lumbosacral strain to 20 percent from May 27, 2003.

In a July 1995 rating decision, the RO, inter alia, granted 
service connection for ventral hernia, status post colostomy 
takedown, effective June 19, 1994.  A temporary total 100 percent 
rating was assigned from June 19, 1994.  A 10 percent rating was 
assigned from August 1, 1994, and a noncompensable evaluation was 
assigned from April 1, 1995.  In June 1996, the Veteran filed a 
NOD with the assigned disability rating.  A statement of the case 
was issued in August 1996, and the Veteran filed a substantive 
appeal (via a VA Form 9, Appeal to the Board of Veterans' 
Appeals) in October 1996.  In a March 2004 rating decision, the 
RO assigned a temporary total 100 percent rating from July 21, 
2003, and a 40 percent rating from December 1, 2003.  In a 
November 2008 rating decision, the RO assigned a 100 percent 
rating from December 1, 2003.

With regard to the lumbosacral strain, by rating decision in 
March 2004, the RO granted a 20 percent rating from May 27, 2003, 
the date of a VA examination.  Although the RO awarded a higher 
rating during the pendency of this appeal, inasmuch as a higher 
rating is available for lumbosacral strain, and the Veteran is 
presumed to seek the maximum available benefit for a disability, 
the Board has characterized the appeal as now encompassing the 
two matters set forth on the title page.  Hart v. Mansfield, 
21 Vet. App. 505, 509-10 (2007); AB v. Brown, 6 Vet. App. 35, 38 
(1993).

With regard to the ventral hernia, because the Veteran has 
disagreed with the initial rating assigned following the grant of 
service connection, the Board characterized this claim in light 
of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 
126 (1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  
Moreover, although the RO has granted a higher rating during the 
pendency of the appeal, to include a temporary 100 percent rating 
from July 21, 2003, higher ratings for this disability are 
available, prior to July 21, 2003 and the Veteran is presumed to 
seek the maximum available benefit for a disability.  Therefore, 
the Board has characterized the appeal as now encompassing the 
three matters set forth on the title page, and the claim for a 
higher rating remains viable on appeal.  See Fenderson, 12 Vet. 
App. at 126; AB v. Brown, 6 Vet. App. at 38.

In August 2003, December 2004, and May 2006, the Board remanded 
the Veteran's claims to the RO, via the Appeals Management Center 
(AMC) in Washington, D.C., for further action, to include 
additional development of the evidence.  After completing the 
requested development, the AMC denied a rating in excess of 
20 percent for the Veteran's lumbosacral strain (as reflected in 
a November 2008 supplemental statement of the case).  In a 
November 2008 rating decision, the RO assigned a 100 percent 
disability rating, for the Veteran's ventral hernia, status post 
colostomy takedown, from December 1, 2003, and continued the 
denial of increased ratings prior to that date.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim on appeal have been accomplished.

2.  Medical evidence prior to September 23, 2002, does not show 
that the Veteran's lumbosacral strain was manifested by loss of 
lateral spine motion, unilateral, in a standing position; 
moderate limitation of motion of the lumbar spine; or moderate 
intervertebral disc syndrome (IVDS) with recurring attacks.

3.  There is no pertinent medical evidence of record, related to 
the lumbosacral strain, dated from September 23, 2002, to May 26, 
2003.

4.  Medical evidence from May 27, 2003, to September 25, 2003, 
does not show severe limitation of motion of the lumbar spine; 
severe lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral motion 
with osteoarthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion; incapacitating episodes resulting from IVDS of at 
least four weeks duration during the past twelve months; or 
neurologic manifestations.

5.  Medical evidence since September 26, 2003, does not reflect 
severe limitation of motion of the lumbar spine; severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral motion 
with osteoarthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion; forward flexion of the thoracolumbar spine to 
30 degrees or less; any neurologic manifestations; or 
incapacitating episodes resulting from IVDS of at least four 
weeks duration during the past twelve months.

6.  Medical evidence dated from August 1, 1994, to February 13, 
1995, reflects that the Veteran's ventral hernia was 
characterized by small hernias and post-operative wounds, 
requiring the use of a truss or corset for support.

7.  Medical evidence dated from April 1, 1995, to December 19, 
1999, reflects that the Veteran's ventral hernia was 
characterized by multiple, recurrent small hernias and the use of 
a truss or corset.

8.  Medical evidence dated from December 20, 1999, to July 20, 
2003, does not reflect ventral hernia with massive, severe, 
persistent diastasis of recti muscles or extensive diffuse 
destruction or weakening of the muscular and fascial support of 
the abdominal wall so as to be inoperable.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
lumbosacral strain, prior to May 27, 2003, are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5292, 5295 (as in effect prior to September 23, 2002); 
Diagnostic Codes 5292, 5295 (as in effect from September 23, 2002 
to September 25, 2003). 

2.  The criteria for a rating in excess of 20 percent for 
lumbosacral strain, from May 27, 2003, are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 
5295 (as in effect prior to from September 23, 2002); Diagnostic 
Codes 5292, 5295 (as in effect from September 23, 2002 to 
September 25, 2003); General Rating Formula for Diseases and 
Injuries of the Spine (as in effect since September 26, 2003).

3.  Resolving all reasonable doubt in the Veteran's favor, the 
criteria for assignment of a 20 percent initial rating, but no 
higher, for ventral hernia, status post colostomy takedown, are 
met, from August 1, 1994, to February 13, 1995.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.3, 4.114, Diagnostic Code 7339 (2009).

4.  Resolving all reasonable doubt in the Veteran's favor, the 
criteria for assignment of a 20 percent rating, but no higher, 
for ventral hernia, status post colostomy takedown, are met, from 
April 1, 1995, to December 19, 1999.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.114, 
Diagnostic Code 7339 (2009).

5.  The criteria for a rating in excess of 40 percent for ventral 
hernia, status post colostomy takedown, from December 20, 1999, 
to July 20, 2003, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 
4.114, Diagnostic Code 7339 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include the 
rating criteria for all higher ratings for a disability), as well 
as information regarding the effective date that may be assigned.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In this appeal, the rating decisions that are the original 
decision for each claim are dated in August 1994 and July 1995.  
In a June 2006 post-rating letter, the RO provided notice to the 
Veteran regarding what information and evidence was needed to 
substantiate the claim for increased ratings for service-
connected lumbosacral strain and ventral hernia, as well as what 
information and evidence must be submitted by the appellant, and 
what information and evidence would be obtained by VA.  That 
letter also provided the Veteran with information pertaining to 
the assignment of disability ratings and effective dates, as well 
as the type of evidence that impacts those determinations, 
consistent with Dingess/Hartman.  Also post-rating, the March 
2004, October 2005, and November 2008 supplemental statements of 
the case set for the criteria for rating the spine and ventral 
hernia disabilities.  After issuance of the June 2006 letter, and 
opportunity for the Veteran to respond, the November 2008 
supplemental statement of the case reflects readjudication of the 
claim.  Hence, the Veteran is not shown to be prejudiced by the 
timing of the latter notice.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as in 
an statement of the case or supplemental statement of the case, 
is sufficient to cure a timing defect).

Furthermore, the Veteran's claim was received prior to the 
enactment of the VCAA.  The RO decision that is the basis of this 
appeal was already decided and appealed prior to VCAA enactment.  
The Court acknowledged in Pelegrini, that where, as here, the 
section 5103(a) notice was not mandated at the time of the 
initial RO decision, the RO did not err in not providing such 
notice.  Rather, the appellant has the right to content complying 
notice and proper subsequent VA process.  Pelegrini, at 120.

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matters on appeal.  Pertinent medical evidence associated 
with the claims file consists of VA treatment records and the 
reports of April 1994, May 1995, July 1997, May 2003, and June 
2007 VA examinations.  Also of record and considered in 
connection are various written statements provided by the 
Veteran, and by his representative and his family members, on his 
behalf.  The Board also finds that no additional RO action to 
further develop the record is warranted.

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the Veteran 
has been notified and made aware of the evidence needed to 
substantiate the claims, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with any of the claims.  Consequently, 
any error in the sequence of events or content of the notice is 
not shown to prejudice the Veteran or to have any effect on the 
appeal.  Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which assigns ratings based on 
average impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the veteran.  
38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

Nevertheless, with regard to the claim for an increased rating 
for lumbosacral strain, the Board acknowledges that a claimant 
may experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is made.  
Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  The 
following analysis is therefore undertaken with consideration of 
the possibility that different ratings may be warranted for 
different time periods.

Furthermore, with regard to the claim for an increased rating for 
ventral hernia, where, as here, the question for consideration is 
entitlement to a higher initial rating since the grant of service 
connection, evaluation of the medical evidence since the grant of 
service connection to consider the appropriateness of "staged 
rating" (assignment of different ratings for distinct periods of 
time, based on the facts found) is required.  Fenderson, 12 Vet. 
App. at 126.

A.  Lumbosacral Strain

Historically, by rating action of June 1976, the RO granted 
service connection for chronic lumbosacral strain and assigned an 
initial, noncompensable rating under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 for lumbosacral strain, effective 
November 19, 1975.  In a September 1977 rating decision, the RO 
assigned a 10 percent rating for chronic lumbosacral strain, 
effective August 29, 1977, under Diagnostic Code 5295.  The 
August 1994 rating decision, from which the Veteran initiated the 
current appeal, continued the 10 percent rating for lumbosacral 
strain under Diagnostic Code 5295.  In a March 2004 rating 
decision, the RO assigned a 20 percent rating for lumbosacral 
strain under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 
5237 for lumbosacral or cervical strain.

Effective September 23, 2002, the criteria for rating 
intervertebral disc syndrome (IVDS) were revised, and, effective 
September 26, 2003, disabilities of the spine are rated under a 
General Rating Formula for Diseases and Injuries of the Spine.  
See 68 Fed. Reg. 51,454-58 (Aug. 27, 2003) (codified at 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 to 5243).  As there is no 
indication that the revised criteria are intended to have 
retroactive effect, the Board has the duty to adjudicate the 
claim only under the former criteria for any period prior to the 
effective date of the new diagnostic codes, and to consider the 
revised criteria for the period beginning on the effective date 
of the new provisions.  See Wanner v. Principi, 17 Vet. App. 4, 9 
(2003); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  See also 
VAOPGCPREC 3-2000 (2000) and 7-2003 (2003).

In this case, the RO has considered the claim under both the 
former and revised applicable criteria and has given the Veteran 
notice of both criteria in the statement of the case and 
supplemental statements of the case.  Hence, there is no due 
process bar to the Board also considering the claim in light of 
the former and revised applicable rating criteria, as 
appropriate.


Time Period Prior to September 23, 2002

Prior to September 23, 2002, a 10 percent rating was warranted 
for lumbosacral strain with characteristic pain on motion.  A 
20 percent rating was warranted for lumbosacral strain where 
there is muscle spasm on extreme forward bending and unilateral 
loss of lateral spine motion in a standing position.  A maximum 
40 percent rating required severe lumbosacral strain manifested 
by listing of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space or some 
of the above with abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2002).

Considering the pertinent evidence in light of the criteria of 
former Diagnostic Code 5295 (as in effect prior to September 23, 
2002), the Board finds that the findings prior to September 23, 
2002 provide no basis for more than the assigned 10 percent 
rating under former Diagnostic Code 5295.

An April 1993 VA outpatient record shows that the Veteran had 
increasing back pains with occasional spasms.  The assessment was 
low back pain and spasms.  A separate April 1993 record shows the 
Veteran had severe spasm with range of motion and rest during 
examination.  The assessment was back spasm.

A May 1993 VA treatment record shows the Veteran complained of 
increasing low back pain with spasms for six weeks.  The 
diagnostic impression was musculoskeletal low back pain with no 
neurological findings.

May 1993 VA x-rays revealed bilateral pars defects with grade II 
anterolisthesis of L5 on S1.  Mild interval progression was shown 
on the anterolisthesis with further disk height loss and 
degenerative change.

An August 1993 VA outpatient treatment record shows that the 
Veteran complained of increased problems with low back pain and 
occasional numbness in his right toes.  Examination of the back 
revealed mild low back tenderness.

A September 1993 VA treatment record shows the Veteran complained 
of tingling in his legs and toes.

In April 1994, the Veteran underwent VA examination.  The x-rays 
revealed spondylolisthesis and spondylolysis.  L5-S1 disc 
pathology was noted with marked narrowing of the disc space.  The 
lumbosacral spine was otherwise unremarkable.  The Veteran 
complained of low back pain with sciatic pain to the right lower 
extremity.  On examination, the Veteran could reach his 
fingertips to six inches from the floor.  He had full lateral 
bending of 20 degrees and full extension of 30 degrees.  
Sensation was in tact in the lower extremities.  The diagnosis 
was spondylolisthesis of L5-S1 with degenerative joint disease 
and herniated nucleus pulposus.

A May 1994 VA outpatient treatment record shows that the Veteran 
reported that pain radiated down both legs, and there was 
tingling in his toes at times.  The assessment was back pain 
without radicular symptoms.  The pain was getting better.

An August 1995 VA report of an MRI reveals anterolisthesis with 
severe degenerative disc disease and mild adjacent marrow changes 
of both vertebral levels.

In July 1997, the Veteran underwent VA examination.  His back 
pain was more noticeable on bending from side to side than 
forward to backwards.  He did not know whether he had any 
weakness.  The pain was associated with spasms or muscle cramps.  
On examination, the Veteran was not tender over the lumbar spinal 
paraverbral muscles.  He did not have spasm or fibrillation.  
Forward bending was to 70 degrees.  Left and right lateral 
bending was to 30 degrees, and left and right rotation was to 
20 degrees.  This was without any radicular symptoms.  The 
diagnosis was lumbar strain, chronic, mild.  X-rays showed 
degenerative change and spondylolisthesis of L5-S1 with marked 
disc space narrowing.

A February 1999 VA outpatient record shows that the Veteran 
complained of back spasms.  On examination, there were mildly 
tender paraspinous muscles and painful flexion and extension of 
the back.

A December 2001 VA report of lumbar spine x-rays revealed 
spondylolisthesis at L5-S1 with severe degenerative disc disease 
and spondylolysis.

The Board finds that the medical evidence noted above does not 
show symptoms that warrant a rating in excess of 10 percent prior 
to September 23, 2002.  While there is evidence of sporadic 
muscle spasm, there is no evidence of loss of lateral spine 
motion, unilateral, in a standing position.  Therefore, the 
criteria for a 20 percent rating under former Diagnostic Code 
5295 are not met.

The Board also finds that no higher rating is assignable pursuant 
to other potentially applicable rating criteria in effect prior 
to September 23, 2002.

Former Diagnostic Code 5292 provided that a 10 percent rating was 
assignable for slight limitation of motion, a 20 percent rating 
was assignable for moderate limitation of motion of the lumbar 
spine, and a maximum 40 percent rating was assigned for severe 
limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2002).

The evidence shows that the Veteran could flex to at least 
70 degrees.  Extension and rotation were normal on examination in 
July 1997.  Furthermore, lateral bending was to 20 degrees or 
more throughout the appeal period.  Thus, his disability did not 
more nearly approximate moderate limitation of motion of the 
lumbar spine to warrant a 20 percent rating under Diagnostic Code 
5292.  In addition, there is no evidence of vertebral fracture or 
ankylosis of the lumbar spine, so former Diagnostic Codes 5285 
and 5289 are inapplicable.

The Veteran was diagnosed with degenerative disc disease during 
this time period.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5293, 
IVDS that is mild is rated 10 percent disabling.  IVDS that is 
moderate, with recurring attacks is rated 20 percent disabling.  
While the Veteran was noted to have degenerative disc disease, 
there is no evidence in the record that he suffered from attacks 
of IVDS.  He described radicular symptoms, but no neurological 
diagnoses have been made.  Therefore, as there is no evidence 
that the Veteran suffered from recurring attacks of IVDS, an 
increased rating is not warranted under Diagnostic Code 5293.

Time Period from September 23, 2002 to September 25, 2003

As indicated above, Diagnostic Codes 5292 and 5295 remained 
unchanged through September 25, 2003.

Considering the pertinent evidence in light of the criteria of 
former Diagnostic Code 5295 (as in effect from September 23, 
2002, to September 25, 2003), the Board finds that the findings 
during this time provide no basis for more than the assigned 
10 percent rating under former Diagnostic Code 5295.

In May 2003, the Veteran underwent VA examination.  He complained 
of constant low back pain.  He needed to lie down when it 
worsened.  There was no numbness or tingling.  The Veteran walked 
unaided.  On examination, the back was tender at L4-5.  Forward 
flexion was to 60 degrees, and extension was to 15 degrees with 
pain.  Lateral bending was to 10-15 degrees, bilaterally.  The 
assessment was spondylolisthesis of L5-S1 and lumbar degenerative 
disc disease of L5-S1.

The Board notes that the disability rating assigned to the 
Veteran's lumbosacral strain was increased to 20 percent, 
effective from May 27, 2003, the date of the VA examination.

Prior to May 27, 2003, there is no evidence of record.  
Therefore, there is no basis for an increased rating under any 
Diagnostic Codes applicable from September 23, 2002, to May 26, 
2003.

The new evidence offers no reason for an increased rating under 
Diagnostic Codes 5292 and 5295.  Although motion was more limited 
than previously shown on examination, it did not constitute 
severe limitation of motion.  Furthermore, this evidence does not 
show severe lumbosacral strain with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral motion 
with osteoarthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  In the absence of these criteria, no increase is 
warranted under these Diagnostic Codes.

The record also presents no basis for assignment of any higher 
rating under any alternative rating criteria during the period in 
question.  In this regard, there is no evidence of vertebral 
fracture or ankylosis of the lumbar spine, so former Diagnostic 
Codes 5285 and 5289 remain inapplicable.

Under the criteria in effect prior to September 23, 2002, for 
rating IVDS, outlined in the above, section, the Veteran is not 
entitled to an increased rating during this time period because 
none of the evidence shows that he experienced moderate IVDS with 
recurring attacks prior to May 27, 2003, or severe IVDS, with 
recurrent attacks and intermittent relief, from May 27, 2003.  As 
noted above, there is no applicable evidence dated during this 
time period prior to May 27, 2003.  As such, the record does not 
support a rating in excess of 10 percent from September 23, 2002, 
to May 26, 2003.

The only evidence pertinent to the Veteran's claim, dated during 
this time period, is the May 27, 2003, VA examination report, 
upon which the 20 percent disability rating was assigned.  
However, the Board finds that this examination report establishes 
that the Veteran did not experience severe IVDS with recurring 
attacks and intermittent relief.  The Veteran complained of 
constant low back pain and stated that he needed to lie down when 
it worsened.  However, there is no medical or lay evidence, dated 
during this time period, showing that the Veteran experienced 
recurring attacks of IVDS, with only intermittent relief.  As 
such, his claim does not warrant an increased rating under the 
original rating criteria.

Effective September 23, 2002, IVDS (still rated under Diagnostic 
Code 5293) was to be evaluated by one of two alternative methods: 
on the basis of total duration of incapacitating episodes over 
the previous 12 months, or, alternatively, by combining under 
38 C.F.R. § 4.25 separate ratings for its chronic orthopedic and 
neurological manifestations along with evaluations for all other 
disabilities, whichever method resulted in the higher rating.  
IVDS with incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months warrants a 20 percent rating.  IVDS with incapacitating 
episodes having a total duration of at least four weeks but less 
than six weeks during the past 12 months warrants a 40 percent 
rating.  For purposes of evaluation under former Diagnostic Code 
5293, an incapacitating episode is a period of acute signs and 
symptoms due to IVDS that requires bed rest prescribed by a 
physician, and chronic orthopedic and neurological manifestations 
mean orthopedic and neurological signs and symptoms resulting 
from IVDS that are present constantly, or nearly so.  38 C.F.R. § 
4.71a, Diagnostic Code 5293, Note (1) (2003).

However, during this time period, there is no evidence of 
incapacitating episodes totaling at least four weeks in the past 
12 months that required bed rest that is prescribed by a 
physician.  The Veteran indicated that he needed to lie down when 
his back hurt.  However, he never indicated that such bed rest 
was prescribed by a physician, and the evidence of record during 
this time period shows there were no incapacitating episodes 
requiring bed rest prescribed by a physician.

Furthermore, the evidence of record during this time shows the 
Veteran denied numbness and tingling.  No neurologic 
manifestations were noted or diagnosed.  The Veteran is already 
in receipt of the appropriate 20 percent disability rating for 
his orthopedic manifestations.  Therefore, an increased rating 
under Diagnostic Code 5293, during this time period, is not 
warranted or supported by the evidence of record.

Time Period from September 26, 2003

Effective September 26, 2003, the criteria for rating all spine 
disabilities, to include IVDS, are now set forth in a General 
Rating Formula for Diseases and Injuries of the Spine.  The 
revised criteria provide that IVDS is to be evaluated either 
under the General Rating Formula for Diseases and Injuries of the 
Spine (to include consideration of separate ratings for 
orthopedic and neurological manifestations) or under the Formula 
for Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher rating when all 
disabilities are combined under 38 C.F.R. § 4.25.

Under the General Rating Formula for Diseases and Injuries of the 
Spine, a 20 percent rating is assignable for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, or muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  A 40 percent rating is assignable where 
forward flexion of the thoracolumbar spine is 30 degrees or less, 
or there is favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent rating is assignable for unfavorable 
ankylosis of the entire thoracolumbar spine.  A 100 percent 
rating is assignable for unfavorable ankylosis of the entire 
spine.  These criteria are applied with and without symptoms such 
as pain (whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left and 
right lateral rotation.

Considering the pertinent evidence in light of the above, the 
Board finds that the pertinent evidence since September 26, 2003 
provides no basis for more than the assigned 20 percent rating 
under revised Diagnostic Code 5242.

A November 2003 VA outpatient treatment record shows the Veteran 
complained of back pain.  He fell two days ago and hurt his back.  
There was no radiation or tingling in his leg.  On examination, 
there was pain with palpation over the left paraspinous muscles.  
The assessment was back pain.  It was unlikely to be a herniated 
disc because of the lack of neurologic symptoms.

In June 2007, the Veteran underwent VA examination.  He described 
low back pain with a tendency to develop spasms.  They were 
intermittent but occurred on a regular basis.  When he had pain, 
it did not radiate.  The Veteran had no significant flare-ups 
with bed rest or hospitalization ordered by a physician.  On 
examination, the back was normal in appearance.  There was no 
tenderness to palpation over the sacroiliac or the sciatic notch 
areas.  There was no evidence of spasm on examination.  Extension 
and lateral bending were to 25 degrees with no symptoms other 
than some stiffness.  Forward flexion was to 100 degrees.  He 
complained of minimal discomfort at doing so and no real pain.  
Rotation was to 45 degrees, bilaterally, with no significant 
tenderness or pain.  Multiple repetitions did not change the 
exercise.  Motor examination of the lower extremities was equal 
and symmetrical.  Knee and ankle jerks were equal and symmetrical 
at the knees.  They were equivocal at the ankles; however, the 
examiner thought they were in fact present.  The diagnosis was 
degenerative disc disease and degenerative joint disease of the 
lumbosacral spine, with residuals, with no evidence of neuropathy 
on this examination.

The Board finds that the medical evidence noted above does not 
show symptoms that warrant a rating in excess of 20 percent under 
the former or revised criteria used to rate the spine.  
Specifically, under the criteria in effect prior to September 23, 
2002, the Board finds that an increased rating is not warranted 
because there is no evidence that the Veteran demonstrated severe 
IVDS with recurring attacks and intermittent relief.  The 
evidence dated since September 26, 2003, reveals no episodes of 
IVDS.  As such, an increase is not warranted under Diagnostic 
Code 5293, in effect prior to September 23, 2002.

Under the criteria in effect prior to September 26, 2003, the 
Board finds that an increased rating is not warranted during this 
time period because there is no evidence that the Veteran's 
limitation of motion of the lumbar spine was severe.  Forward 
flexion was to 100 degrees with no real pain, and the Veteran was 
able to bend laterally and rotate his spine such that severe 
limitation of motion of the lumbar spine is not demonstrated.  
Furthermore, there is no evidence of severe lumbosacral strain 
with listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion.  Again, the 
Board notes that the Veteran was able to flex his lumbar spine to 
100 degrees with no real pain.  Furthermore, lateral bending was 
to 25 degrees, bilaterally, with no symptoms other than some 
stiffness.  There is also no evidence of abnormal mobility on 
forced motion.  As such, the Veteran's disability does not 
warrant an increased rating under the criteria of Diagnostic Code 
5295, in effect prior to September 26, 2003.

Under the criteria for IVDS, in effect from September 23, 2002, 
to September 25, 2003, the Board finds that an increased rating 
is not warranted because there is no evidence that the Veteran 
had incapacitating episodes having a total duration of at least 4 
weeks in the last 12 months.  The documentation dated since 
September 26, 2003, contains no evidence of any incapacitating 
episodes, and the Veteran denied such episodes during his June 
2007 VA examination.  Furthermore, there is no evidence of any 
neurological disabilities, and the Veteran denied radiating pain 
during his examination.  The examiner specifically indicated that 
neuropathy was not shown on examination.  As such, an increased 
rating under the criteria for IVDS, from September 23, 2002, to 
September 25, 2003, is not warranted.

Furthermore, under the revised criteria, in effect from September 
26, 2003, the Veteran is not entitled to an increased rating 
under the criteria of the General Rating Formula.  With forward 
flexion to 100 degrees, the Veteran's disability does not meet 
the criteria for a 40 percent rating.

While, under Note (1) of the General Rating Formula for revised 
Diagnostic Codes 5235-5243, VA must continue to consider whether 
combining ratings for orthopedic and neurological manifestations 
would result in a higher rating for the Veteran's service-
connected lumbar spine disability, such would not be the case 
here.  As indicated above, neuropathy was not shown on 
examination in June 2007, and the Veteran had never been 
diagnosed with a neurological manifestation of his lumbar spine 
disability.  Therefore, no separately ratable neurological 
manifestations are medically shown.  Hence, this method provides 
no basis for the assignment of more than the Veteran has been 
assigned since September 26, 2003.

The Board also points out that, as indicated above, as of 
September 26, 2003, the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes provides an alternative 
basis for rating IVDS.  Again, however, while degenerative disc 
disease has been diagnosed, the evidence shows the Veteran has 
not experienced incapacitating episodes totaling at least four 
weeks in the past twelve months that resulted in bed rest 
prescribed by a physician.  The Veteran denied flare-ups that 
resulted in bed rest or hospitalization prescribed by a 
physician.  Therefore, an increased rating is not warranted under 
these criteria.

All Periods

The Board also points out that, regardless of whether the former 
or revised criteria are considered, when evaluating 
musculoskeletal disabilities, VA may, in addition to applying 
schedular criteria, consider granting a higher rating in cases in 
which the claimant experiences additional functional loss due to 
pain, weakness, excess fatigability, or incoordination, to 
include with repeated use during flare- ups, and those factors 
are not contemplated in the relevant rating criteria.  See 
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be 
considered in conjunction with the Diagnostic Codes predicated on 
limitation of motion (see Johnson v. Brown, 9 Vet. App. 7 
(1996)), to include IVDS (see VAOPGCPREC 36-97, 63 Fed. Reg. 
31,262 (1998)).

In this case, however, the Board finds that the 10 percent rating 
prior to May 27, 2003, and the 20 percent rating thereafter 
properly compensates the Veteran for the extent of his functional 
loss due to pain and other factors set forth in §§ 4.40 and 4.45 
for each relevant period.  The Veteran reported some mild pain on 
examination in June 2007.  However, the examiner observed that 
there was no additional loss of motion on repetitive use.  The 
Board also emphasizes that, under the General Rating Formula in 
effect since September 26, 2003, the criteria are applied with 
and without symptoms such as pain.

For all the foregoing reasons, the Board finds that the 
10 percent rating prior to May 27, 2003, and the 20 percent 
rating thereafter, for lumbosacral strain, are appropriate, and 
higher ratings are not for application during any portion of the 
appeal period.  In reaching these conclusions, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine, but finds that the preponderance of the evidence is 
against assignment of any higher rating.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).

B.  Ventral Hernias

By history, in a July 1995 rating decision, the RO granted 
service connection for ventral hernia, status post colostomy 
takedown, effective June 19, 1994.  The RO assigned a temporary 
100 percent rating from June 19, 1994, a 10 percent rating from 
August 1, 1994, a temporary 100 percent rating from February 14, 
1995, and a noncompensable rating from April 1, 1995.  It was 
noted that these ratings were assigned under 38 C.F.R. § 4.114, 
Diagnostic Code 7338, which provides criteria for rating hernia, 
inguinal.

In a September 1995 rating decision, the RO continued the ratings 
already assigned to the Veteran's disability but also noted a 
correction, that his disability was now rated under the criteria 
of 38 C.F.R. § 4.114, Diagnostic Code 7339, which provides 
criteria for rating hernia, ventral, postoperative.  In 
subsequent rating decisions, it was noted that the Veteran's 
disability was rated under Diagnostic Code 7339.

Following rating decisions dated in March 2004 and November 2008, 
the evaluation assigned to the Veteran's ventral hernia was 
changed.  The ratings assigned since the initial grant of service 
connection, during the current appeal period are as follows: a 
100 percent temporary total rating from June 19, 1994; a 
schedular 10 percent rating from August 1, 1994; a 100 percent 
temporary total rating from February 14, 1995; a schedular 
noncompensable rating from April 1, 1995; a schedular 40 percent 
rating from December 20, 1999; a 100 percent temporary total 
rating from July 21, 2003; and a 100 percent schedular rating 
from December 1, 2003.

Diagnostic Code 7339 provides ratings for postoperative ventral 
hernia.   Healed postoperative wounds of ventral hernia, with no 
disability, belt not indicated, is rated noncompensably 
(0 percent) disabling.  Small postoperative ventral hernia, not 
well supported by belt under ordinary conditions, or healed 
ventral hernia or postoperative wounds with weakening of 
abdominal wall and indication for a supporting belt, is rated 
20 percent disabling.  Large postoperative ventral hernia, not 
well supported by belt under ordinary conditions, is rated 
40 percent disabling.  Massive persistent postoperative ventral 
hernia, with severe diastasis of recti muscles or extensive 
diffuse destruction or weakening of muscular and fascial support 
of abdominal wall so as to be inoperable, is rated 100 percent 
disabling.  38 C.F.R. § 4.114.

August 1, 1994, to February 13, 1995

As noted above, the Veteran is assigned a 10 percent disability 
rating for his ventral hernias during this time period.

Considering the pertinent evidence in light of the above, the 
Board finds that the pertinent evidence from August 1, 1994, to 
February 13, 1995, provide a basis for a 20 percent rating under 
Diagnostic Code 7339.

Although it predates the time period at issue here, the Board 
notes that a June 1994 VA hospitalization record indicates that 
the Veteran underwent ventral hernia repair.  He presented with a 
large, incisional hernia at the upper aspect of his incising from 
his sigmoid colectomy.  The hernia was reducible.  He had no 
nausea, vomiting, or constipation.  The hernia had bothered him 
for approximately one year.  The record notes the Veteran did 
very well postoperatively.  He was walking on the first day 
postoperatively.

A September 1994 VA outpatient treatment record shows that the 
Veteran reported discomfort following his left hernia surgery.  
He wore a corset regularly.  On examination, there was a 
recurrent hernia on the left.  There was a palpable defect, and 
it was easily reducible.

A January 1995 VA treatment record indicates that the Veteran had 
a recurrent ventral hernia.  A repair was planned.

Under the criteria of Diagnostic Code 7339, the Board finds that 
an increase to a 20 percent disability rating is warranted.  As 
noted above, it appears the Veteran was initially rated under 
Diagnostic Code 7338.  However, the evidence shows the Veteran's 
hernias were always diagnosed as ventral.  Therefore, Diagnostic 
Code 7339 is appropriate.  Diagnostic Code 7338 provides for a 
schedular rating for 10 percent.  Diagnostic Code 7339 does not.  
Furthermore, the Veteran's symptoms during this time period more 
nearly approximate the criteria needed for a 20 percent 
disability rating under the criteria of Diagnostic Code 7339.

The evidence shows the Veteran continued to have recurrent 
hernias following his recent surgery and wore a corset regularly.  
Therefore, a 20 percent rating under Diagnostic Code 7339 is 
warranted.

However, a 40 percent disability rating is not warranted because 
there is no indication that the Veteran's hernias were large or 
not well-support by a belt.  The evidence shows his hernias were 
easily reducible.

As such, the Board assigns a 20 percent disability rating for 
ventral hernia, status post colostomy takedown.  To this extent, 
the Veteran's claim is granted.

April 1, 1995, to December 19, 1999

As noted above, the Veteran is assigned a noncompensable 
disability rating for his ventral hernias during this time 
period.

Considering the pertinent evidence in light of the above, the 
Board finds that the pertinent evidence from April 1, 1995, to 
December 19, 1999, provide a basis for a 20 percent rating under 
Diagnostic Code 7339.

Although it predates the time period at issue here, the Board 
notes that a February 1995 VA hospitalization record shows that 
the Veteran underwent repair of a recurrent ventral hernia.  The 
Veteran had noticed a recurrence of his hernia three months after 
it was repaired in June 1994.  He saw a small bulge in the upper 
abdomen just left of the midline which was sore.  It increased in 
size and caused constant pain that was somewhat relieved by lying 
down.  He wore a supportive belt when out of bed and experienced 
nausea once or twice per month.  He denied chronic constipation.  
Postoperative recovery was uneventful.

In May 1995, the Veteran underwent VA examination.  He complained 
of ongoing significant abdominal wall pain.  He had an abdominal 
wall truss, which he wore for reinforcement of abdominal wall 
hernias, which had been repaired.  Bowel function was good.  The 
Veteran had difficulty bending, stooping, or crawling.  In 
February 1994, his hernia was repaired with Gore-Tex.  Since then 
he had done well and had not had a large abdominal wall hernia.  
On examination, the abdomen was soft.  There was a small defect 
in the upper portion of the midline abdominal wall, which felt 
like a small hernia.  There was no bulging to this defect when 
the Veteran rose from a lying position or stood.  The Veteran was 
not aware of any bulging.  It was nontender.  The examiner noted 
that this small hernia defect was asymptomatic.

A January 1996 VA treatment record shows that the Veteran 
complained that hernias were causing him pain.  He wanted an 
abdominal brace.  On examination, a second small abdominal hernia 
was noted.

A December 1998 VA outpatient note indicated that the Veteran 
reported that his ventral hernias were troublesome but not as 
bad.

A September 1999 VA treatment record shows that the Veteran 
reported that sequelae of hernias bothered him daily.

After evaluating the evidence of record, the Board concludes that 
a disability rating of 20 percent is warranted for the time 
period from April 1, 1995, to December 19, 1999.  The evidence 
reveals that the Veteran had two small hernias during this time, 
which caused pain.  He wore a truss or a brace for reinforcement.  
In September 1999, the Veteran indicated that the hernias 
bothered him on a daily basis.

The Board finds that these symptoms more nearly approximate the 
criteria for a 20 percent disability rating under the criteria of 
Diagnostic Code 7339.  A 40 percent rating is not warranted 
because there is no evidence of large hernias, which are not 
well-supported under ordinary conditions.

As such, the Board assigns a 20 percent disability rating for 
ventral hernia, status post colostomy takedown.  To this extent, 
the Veteran's claim is granted.

December 20, 1999, to July 20, 2003

As noted above, the Veteran is assigned a 40 percent disability 
rating for his ventral hernias during this time period.

Considering the pertinent evidence in light of the above, the 
Board finds that the pertinent evidence from December 20, 1999, 
to July 20, 2003, provide no basis for more than the assigned 
40 percent rating under Diagnostic Code 7339.

A December 1999 VA treatment record shows that the Veteran had 
some mild pain from his hernias.  On examination, he had multiple 
severe ventral hernias.  His abdomen almost felt as if it was 
being contained by scar tissue.  He was given a new truss.

A June 2000 VA treatment record reveals that the Veteran had 
painful, recurrent ventral hernias.

An August 2000 VA outpatient record shows the Veteran reported 
his hernias again recurred.  He had increasing dull pain around 
the hernia without any symptoms of obstruction.  On examination, 
there were two defects that were fully reducible and mildly 
tender.

A June 2002 VA outpatient record reveals that the Veteran's 
ventral hernia had recurred with increasing dull pain without 
symptoms of obstruction.  Examination revealed two hernias in the 
upper midline abdominal wall.  The assessment was complex 
abdominal wall hernia.

A January 2003 VA treatment record shows the Veteran was 
evaluated for repair of his complex abdominal hernia.  He had 
multiple reducible large abdominal hernias throughout his 
previous scar.

A February 2003 VA outpatient record shows that the Veteran was 
scheduled for surgery for recurrent ventral hernia repair with 
possible separation of components.

A March 2003 VA treatment record indicates that the Veteran had a 
complex abdominal hernia.  There were no symptoms of obstruction.  
The hernias caused discomfort on occasion.  He was currently 
comfortable.

A July 2003 VA outpatient record shows that the Veteran had 
recurrent complex ventral hernias, status post repair with mesh.  
He reported no change in his symptoms.  Examination revealed the 
abdomen was soft with complex ventral hernia with multiple 
components.  Most were above the umbilicus, but small defects 
below could not be ruled out.

Here, there is no evidence that the Veteran demonstrated massive, 
persistent, severe diastasis of the recti muscles or extensive 
diffuse destruction or weakening of the muscular and fascial 
support of the abdominal wall, so as to be inoperable.  The 
evidence, instead, shows that the Veteran had multiple large 
hernias that were fully reducible.  In addition, pain was 
consistently described as mild or dull.  Since the Veteran does 
not demonstrate any of the criteria for a 100 percent disability 
rating for his ventral hernias from December 20, 1999, to July 
20, 2003, an increase is not warranted.

All Periods

For all the foregoing reasons, the Board finds that 20 percent 
ratings are warranted for the Veteran's ventral hernias, status 
post colostomy takedown, for the rating periods from August 1, 
1994, to February 13, 1995, and from April 1, 1995, to December 
19, 1999.  However, higher ratings are not warranted.  The 
40 percent rating for ventral hernia, status post colostomy 
takedown, from December 20, 1999, to July 20, 2003, is 
appropriate, and a higher rating is not for application during 
this portion of the appeal period.  In reaching these 
conclusions, to the extent the Board has denied the Veteran's 
claims for an increase, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine, but finds 
that the preponderance of the evidence is against assignment of 
the higher rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. at 53-56.

Extraschedular Consideration

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1). The Court has held that the threshold factor for 
extra-schedular consideration is a finding on part of the RO or 
the Board that the evidence presents such an exceptional 
disability picture that the available schedular evaluations for 
the service-connected disability at issue are inadequate.  
Therefore, initially, there must be a comparison between the 
level of severity and the symptomatology of the claimant's 
disability with the established criteria provided in the rating 
schedule for the disability.  If the criteria reasonably describe 
the claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, the 
assigned evaluation is therefore adequate, and no referral for 
extra-schedular consideration is required.  Thun v. Peake, 
22 Vet. App. 111 (2008).

In the case at hand, while the Veteran was hospitalized for the 
ventral hernia, he was awarded temporary total evaluations, which 
evaluation contemplated the severity of the disability.  The 
record does not reflect that the Veteran has required frequent 
hospitalizations for the lumbosacral strain.  The manifestations 
of both disabilities are not in excess of those contemplated by 
the schedular criteria.  In sum, there is no indication that the 
average industrial impairment from either of the disabilities 
would be in excess of those contemplated by the assigned ratings.  
Accordingly, the Board has determined that referral of this case 
for extra-schedular consideration is not in order.



ORDER

A rating in excess of 10 percent for lumbosacral strain prior to 
May 27, 2003, is denied.

A rating in excess of 20 percent for lumbosacral strain from May 
27, 2003, is denied.

An initial 20 percent rating, but no higher, for ventral hernia, 
status post colostomy takedown, is granted, from August 1, 1994, 
to February 13, 1995, subject to the legal authority governing 
the payment of compensation benefits.

An 20 percent rating, but no higher, for ventral hernia, status 
post colostomy takedown, is granted, from April 1, 1995, to 
December 19, 1999, subject to the legal authority governing the 
payment of compensation benefits.

A rating in excess of 40 percent for ventral hernia, status post 
colostomy takedown, from December 20, 1999, to July 20, 2003, is 
denied.



_____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


